MEMORANDUM OPINION
                                          No. 04-11-00338-CR

                                            Raul R. ZINZUN,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009CR13046
                             Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 6, 2011

DISMISSED

           On June 2, 2011, we notified the appellant that the trial court’s certification in this appeal

states that “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.”

The clerk’s record contains a written waiver signed by the appellant in which he entered a plea of

no contest. The trial court’s judgment also reflects a plea bargain agreement, and the punishment

assessed did not exceed the punishment recommended by the prosecutor and agreed to by the
                                                                                      04-11-00338-CR


defendant. Therefore, the trial court’s certification accurately reflects that the criminal case is a

plea-bargain case. See TEX R. APP. P. 25.2(a)(2).

       In our June 2, 2011 order, we warned the appellant that “[this] appeal must be dismissed

if a certification that shows the defendant has the right of appeal has not been made part of the

record under these rules.” See TEX. R. APP. P. 25.2(d). We also warned the appellant that this

appeal would be dismissed pursuant to rule 25.2(d) unless the appellant caused an amended trial

court certification to be filed by June 18, 2011, that shows the appellant has the right of appeal.

See id., 37.1; see also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Daniels v.

State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).               No response was filed.

Accordingly, we dismiss this appeal.



                                                              PER CURIAM


DO NOT PUBLISH




                                                -2-